NRS 34.724(2)(b); NRS 34.738(1); Griffin v. State, 122 Nev. 737, 744, 137
                       P.3d 1165, 1169 (2006). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                                       J.
                                                         Gibbons




                                                                                       J.



                       cc: Hon. William Rogers, District Judge
                            Donald Paul Jackson
                            Attorney General/Carson City
                            Lyon County District Attorney
                            Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A     •_


                   &AMNIA                                                                    AWATI:1 r